DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated January 14, 2021 in response to a non-final office action. Claims 23 and 25-26 have been amended, no claims have been cancelled, and new claim 27 is added.  Claims 23-27 are subject to examination and have been examined.

Acknowledgement is made to the Applicant’s amendments to claims 23-26 to obviate previous objections in regards to informalities. The previous objection to the said claims are hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.	

Claim Objections
Claims 23 and 25 are objected to because of the following informalities: The limitations should be the first PDSCH being located in the first period[[,]] following the first PDCCH, and the second PDSCH being located in the second period[[,]] following the second PDCCH, for proper interpretation.  Appropriate correction by the Applicant is required for all informalities.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 23-27 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereafter Chen) US Patent Publication 2014/0334397 A1 in view of Chen, et al. (hereafter Chen275) US Patent Publication 2012/0039275 A1, and in further view of Lee, et al. (hereafter Lee) US Patent Publication 2017/0325164 A1.

Regarding Claim 23, Chen teaches A terminal (Fig. 1, UE 120) comprising: a receiver (Fig. 4, receive processor 458) that monitors a first physical downlink control channel (PDCCH) (first PDCCH) in a first period within 14 symbols and a second PDCCH (second PDCCH) in a second period within the 14 symbols, the second period being located after the first period; (Chen: [0089, Fig. 2]  "a cell may employ cross-subframe scheduling and transmits a first PDCCH and a second PDCCH in subframe n1" where, as shown, the subframe is 14 symbols and a second PDCCH is after the first PDCCH, and [0091] "A related UE may successfully [monitor and] decode the PDCCH assuming the same aggregation level L1, but may also successfully [monitor and] decode the PDCCH assuming a different aggregation level").
Chen does not explicitly teach and a processor that decodes a first physical downlink shared channel (PDSCH) based on the first PDCCH, and decodes a second PDSCH based on the second PDCCH, the first PDSCH being located in the first period, following the first PDCCH and the second PDSCH being located in the second period, following the second PDCCH.
However Chen275 does teach and a processor (Fig. 7, 768) that decodes a first physical downlink shared channel (PDSCH) based on the first PDCCH, and decodes a second PDSCH based on the second PDCCH, the first PDSCH being located in the first period (Fig. 2, slot i, symbol 3)[[,]] following the first PDCCH (Fig. 2, slot i, symbol 0), and the second PDSCH being located in the second period (Fig. 2, slot i, symbol 4)[[,]] following the second PDCCH (Fig. 2, slot i, symbol 1), (Chen275: [0007] "The UE may also receive data transmissions associated with the PDCCHs on one or more physical downlink shared channels (PDSCHs) on one or more of the downlink CCs. The UE may determine ACK/NACK information for the received data transmissions and may send the ACK/NACK information on a physical uplink control channel (PUCCH) on an uplink CC", and [0037, Fig. 4C] "The eNB may send the first data transmission on the PDSCH on the downlink PCC and the second data transmission on the PDSCH on the downlink SCC in subframe t to the UE. The UE may receive and process [i.e. decode] the first and second data transmissions [PDSCH] and may send ACK/NACK information for both data transmissions on the PUCCH on the uplink PCC in subframe t+4", where [0027] "Each slot may include L symbol periods, e.g., seven symbol periods for a normal cyclic prefix (as shown in FIG. 2)");
(Chen275: 0007, 0037, 0066]).
The combination of Chen and Chen275 does not explicitly teach wherein the first PDCCH, the second PDCCH, the first PDSCH and the second PDSCH are in a same band, and the band is part of a band configured for a cell.
However Lee does teach wherein the first PDCCH (1603-1), the second PDCCH (1603-2), the first PDSCH (1604-1/2) and the second PDSCH (1604-3/4) are in a same band (band 2), and the band is part of a band configured for a cell. (Lee: [0265, Fig. 16] "in the band 2 which employs a short TTI frame structure, the sPDCCH 1603 can be mapped to more than one sPDSCH 1604. As shown in FIG. 16, the first and the second sPDSCH 1604 from the left of a legacy subframe are mapped to the first sPDCCH 1603, while the third and the fourth sPDSCH 1604 are mapped to the second sPDCCH 1603", and [0221] "a PDCCH allocated to the corresponding sub-band (or sub-band group) transmits control information (for example, frequency/time resource allocation information with respect to the downlink data of the PDSCH or the sPDCCH; MCS, NDI, RV, TPC command; and so on) for a PDSCH allocated to the corresponding sub-band").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Chen and Chen275 to include the teachings of  Lee in order to have multiple PDCCH and PDSCH in a same allocated band (Li: 0215, 0221]).

Regarding Claim 24, The terminal according to claim 23, the combination of Chen, Chen275, and Lee teaches wherein the receiver monitors the second PDCCH in a plurality of resources that are configured by higher layer signaling.  (Chen275: [0058] "For a dynamically scheduled data transmission on the downlink SCC based on the PDCCH sent on the downlink SCC (e.g., without using CIF), one or more available PUCCH resources may be determined based on PUCCH resources configured for a UE via higher layer (e.g., RRC) signaling").
The rational and motivation for adding this teaching of Chen275 is the same as for Claim 23.


Regarding Claim 25, Chen teaches A radio communication method for a terminal (Fig. 1, UE 120), comprising: monitoring a first physical downlink control channel (PDCCH) (first PDCCH) in a first period within 14 symbols and a second PDCCH (second PDCCH) in a second period within the 14 symbols, the second period being located after the first period; (Chen: [0089, Fig. 2]  "a cell may employ cross-subframe scheduling and transmits a first PDCCH and a second PDCCH in subframe n1" where, as shown, the subframe is 14 symbols and a second PDCCH is after the first PDCCH, and [0091] "A related UE may successfully [monitor and] decode the PDCCH assuming the same aggregation level L1, but may also successfully [monitor and] decode the PDCCH assuming a different aggregation level").
Chen does not explicitly teach and decoding a first physical downlink shared channel (PDSCH) based on the first PDCCH, and decoding a second PDSCH based on the second PDCCH, the first PDSCH being located in the first period, following the first PDCCH and the second PDSCH being located in the second period, following the second PDCCH.
However Chen275 does teach and decoding a first physical downlink shared channel (PDSCH) based on the first PDCCH, and decoding a second PDSCH based on the second PDCCH, the first PDSCH being located in the first period (Fig. 2, slot i, symbol 3)[[,]] following the first PDCCH (Fig. 2, slot i, symbol 0), and the second PDSCH being located in the second period (Fig. 2, slot i, symbol 4)[[,]] following the second PDCCH (Fig. 2, slot i, symbol 1), (Chen275: [0007] "The UE may also receive data transmissions associated with the PDCCHs on one or more physical downlink shared channels (PDSCHs) on one or more of the downlink CCs. The UE may determine ACK/NACK information for the received data transmissions and may send the ACK/NACK information on a physical uplink control channel (PUCCH) on an uplink CC", and [0037, Fig. 4C] "The eNB may send the first data transmission on the PDSCH on the downlink PCC and the second data transmission on the PDSCH on the downlink SCC in subframe t to the UE. The UE may receive and process [i.e. decode] the first and second data transmissions [PDSCH] and may send ACK/NACK information for both data transmissions on the PUCCH on the uplink PCC in subframe t+4", where [0027] "Each slot may include L symbol periods, e.g., seven symbol periods for a normal cyclic prefix (as shown in FIG. 2)");
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Chen to include the teachings of Chen275 in order to map/transmit/receive multiple sequential PDCCH within a subframe of 14 symbols that correspond to multiple PDSCH (Chen275: 0007, 0037, 0066]).
The combination of Chen and Chen275 does not explicitly teach wherein the first PDCCH, the second PDCCH, the first PDSCH and the second PDSCH are in a same band, and the band is part of a band configured for a cell.
However Lee does teach wherein the first PDCCH (1603-1), the second PDCCH (1603-2), the first PDSCH (1604-1/2) and the second PDSCH (1604-3/4) are in a same band (band 2), and the band is part of a band configured for a cell. (Lee: [0265, Fig. 16] "in the band 2 which employs a short TTI frame structure, the sPDCCH 1603 can be mapped to more than one sPDSCH 1604. As shown in FIG. 16, the first and the second sPDSCH 1604 from the left of a legacy subframe are mapped to the first sPDCCH 1603, while the third and the fourth sPDSCH 1604 are mapped to the second sPDCCH 1603", and [0221] "a PDCCH allocated to the corresponding sub-band (or sub-band group) transmits control information (for example, frequency/time resource allocation information with respect to the downlink data of the PDSCH or the sPDCCH; MCS, NDI, RV, TPC command; and so on) for a PDSCH allocated to the corresponding sub-band").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Chen and Chen275 to include the teachings of  Lee in order to have multiple PDCCH and PDSCH in a same allocated band (Li: 0215, 0221]).


Regarding Claim 26, Chen teaches A base station (Fig. 1, eNB 110) comprising: a processor (Fig. 4, 440) that maps a first physical downlink control channel (PDCCH) and a first physical downlink shared channel (PDSCH) in a first period within 14 symbols and maps a second PDCCH and a second PDSCH in a second period within the 14 symbols, the second period being located after the first period, the first PDSCH being located after the first PDCCH and the second PDSCH being located after the second PDCCH; (Chen: [0089, Fig. 2]  "a cell [i.e. eNB] may employ cross-subframe scheduling and transmits a first PDCCH and a second PDCCH in subframe n1" where, as shown, the subframe is 14 symbols and a second PDCCH is after the first PDCCH, and [0091] "A related UE may successfully [monitor and] decode the PDCCH assuming the same aggregation level L1, but may also successfully [monitor and] decode the PDCCH assuming a different aggregation level", and [0060] " The control information may be for the PBCH, PCFICH, PHICH, PDCCH, etc. The data may be for the PDSCH, etc. The transmit processor 420 [of eNB] may process (e.g., encode and symbol map) the data and control information to obtain data symbols and control symbols, respectively").
Chen does not explicitly teach and a transmitter that transmits the first PDCCH, the first PDSCH, the second PDCCH and the second PDSCH, the first PDCCH scheduling the first PDSCH and the second PDCCH scheduling the second PDSCH.
 and a transmitter (Fig. 4, 420) that transmits the first PDCCH, the first PDSCH, the second PDCCH and the second PDSCH, the first PDCCH scheduling the first PDSCH and the second PDCCH scheduling the second PDSCH. (Chen275: [0037, Fig. 4C] "The eNB may send the first data transmission on the PDSCH on the downlink PCC and the second data transmission on the PDSCH on the downlink SCC in subframe t to the UE", and [0066, Fig. 5B] "In cross-subframe scheduling, one subframe carries two or more control channels scheduling two or more respective DL or UL subframes. For example, as illustrated, subframe n includes four separate control channels, control channels 505-508. Each of control channels 505-508 schedules a corresponding DL or UL channel. Control channel 505 schedules PDSCH 509 with TB1, control channel 506 schedules PDSCH 510 with TB2, control channel 507 schedules PUSCH 511 with TB3, and control channel 508 schedules PDSCH 512 with TB4").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Chen to include the teachings of Chen275 in order to map/transmit/receive multiple sequential PDCCH within a subframe of 14 symbols that correspond to multiple PDSCH (Chen: 0007, 0037, 0066]).
The combination of Chen and Chen275 does not explicitly teach wherein the first PDCCH, the second PDCCH, the first PDSCH and the second PDSCH are in a same band, and the band is part of a band configured for a cell.
However Lee does teach wherein the first PDCCH (1603-1), the second PDCCH (1603-2), the first PDSCH (1604-1/2) and the second PDSCH (1604-3/4) are in a same band (band 2), and the band is part of a band configured for a cell. (Lee: [0265, Fig. 16] "in the band 2 which employs a short TTI frame structure, the sPDCCH 1603 can be mapped to more than one sPDSCH 1604. As shown in FIG. 16, the first and the second sPDSCH 1604 from the left of a legacy subframe are mapped to the first sPDCCH 1603, while the third and the fourth sPDSCH 1604 are mapped to the second sPDCCH 1603", and [0221] "a PDCCH allocated to the corresponding sub-band (or sub-band group) transmits control information (for example, frequency/time resource allocation information with respect to the downlink data of the PDSCH or the sPDCCH; MCS, NDI, RV, TPC command; and so on) for a PDSCH allocated to the corresponding sub-band").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Chen and Chen275 to include the teachings of  Lee in order to have multiple PDCCH and PDSCH in a same allocated band (Li: 0215, 0221]).

Regarding Claim 27, Chen teaches A system comprising a terminal (Fig. 1, UE 120) and a base station (Fig. 1, eNB 110), wherein: the base station comprises: a first processor (Fig. 4, 440) that maps a first physical downlink control channel (PDCCH) (first DL) and a first physical downlink shared channel (PDSCH) (first PDSCH) in a first period within 14 symbols and maps a second PDCCH (second DL) and a second PDSCH (second PDSCH) in a second period within the 14 symbols, the second period being located after the first period, the first PDSCH being located after the first PDCCH and the second PDSCH being located after the second PDCCH; (Chen: [0089, Fig. 2]  "a cell [i.e. eNB] may employ cross-subframe scheduling and transmits a first PDCCH and a second PDCCH in subframe n1" where, as shown, the subframe is 14 symbols and a second PDCCH is after the first PDCCH, and [0091] "A related UE may successfully [monitor and] decode the PDCCH assuming the same aggregation level L1, but may also successfully [monitor and] decode the PDCCH assuming a different aggregation level", and [0060] " The control information may be for the PBCH, PCFICH, PHICH, PDCCH, etc. The data may be for the PDSCH, etc. The transmit processor 420 [of eNB] may process (e.g., encode and symbol map) the data and control information to obtain data symbols and control symbols, respectively");
and the terminal comprises: a receiver (Fig. 4, receive processor 458) that monitors the first PDCCH and the second PDCCH; and a second processor that decodes the first PDSCH based on the first PDCCH, and decodes a second PDSCH based on the second PDCCH, (Chen: [0089, Fig. 2]  "a cell may employ cross-subframe scheduling and transmits a first PDCCH and a second PDCCH in subframe n1" where, as shown, the subframe is 14 symbols and a second PDCCH is after the first PDCCH, and [0091] "A related UE may successfully [monitor and] decode the PDCCH assuming the same aggregation level L1, but may also successfully [monitor and] decode the PDCCH assuming a different aggregation level");
Chen does not explicitly teach and a transmitter that transmits the first PDCCH, the first PDSCH, the second PDCCH and the second PDSCH, the first PDCCH scheduling the first PDSCH and the second PDCCH scheduling the second PDSCH.
However Chen275 does teach and a transmitter (Fig. 4, 420) that transmits the first PDCCH, the first PDSCH, the second PDCCH and the second PDSCH, the first PDCCH scheduling the first PDSCH and the second PDCCH scheduling the second PDSCH; (Chen275: [0037, Fig. 4C] "The eNB may send the first data transmission on the PDSCH on the downlink PCC and the second data transmission on the PDSCH on the downlink SCC in subframe t to the UE", and [0066, Fig. 5B] "In cross-subframe scheduling, one subframe carries two or more control channels scheduling two or more respective DL or UL subframes. For example, as illustrated, subframe n includes four separate control channels, control channels 505-508. Each of control channels 505-508 schedules a corresponding DL or UL channel. Control channel 505 schedules PDSCH 509 with TB1, control channel 506 schedules PDSCH 510 with TB2, control channel 507 schedules PUSCH 511 with TB3, and control channel 508 schedules PDSCH 512 with TB4", where [0027] "Each slot may include L symbol periods, e.g., seven symbol periods for a normal cyclic prefix (as shown in FIG. 2)");
and control channel 508 schedules PDSCH 512 with TB4").
(Chen: 0007, 0037, 0066]).
The combination of Chen and Chen275 does not explicitly teach wherein the first PDCCH, the second PDCCH, the first PDSCH and the second PDSCH are in a same band, and the band is part of a band configured for a cell.
However Lee does teach wherein the first PDCCH (1603-1), the second PDCCH (1603-2), the first PDSCH (1604-1/2) and the second PDSCH (1604-3/4) are in a same band (band 2), and the band is part of a band configured for a cell. (Lee: [0265, Fig. 16] "in the band 2 which employs a short TTI frame structure, the sPDCCH 1603 can be mapped to more than one sPDSCH 1604. As shown in FIG. 16, the first and the second sPDSCH 1604 from the left of a legacy subframe are mapped to the first sPDCCH 1603, while the third and the fourth sPDSCH 1604 are mapped to the second sPDCCH 1603", and [0221] "a PDCCH allocated to the corresponding sub-band (or sub-band group) transmits control information (for example, frequency/time resource allocation information with respect to the downlink data of the PDSCH or the sPDCCH; MCS, NDI, RV, TPC command; and so on) for a PDSCH allocated to the corresponding sub-band").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the combination of Chen and Chen275 to include the teachings of  Lee in order to have multiple PDCCH and PDSCH in a same allocated band (Li: 0215, 0221]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416                                                

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416